DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 1, the Examiner suggests Applicants insert a period at the end of the claim to correct a minor grammatical informality.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific polymers disclosed in the Examples, does not reasonably provide enablement for all polymers that meet the recited limitations for polymers a1 and .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In particular, claims 1 and 19 define polymers a1 and b1 only in terms of carbon dioxide to methane selectivity, carbon dioxide permeation rate and solubility parameter. However, the disclosure only mentions a handful of examples for polymer a1 (polymers P1-1 to P1-3) and polymer b1 (polymers P2-1 to P2-5). There are a myriad of other possible polymers that satisfy the recited requirements and determining which polymers do and do not meet the recited requirements would impose considerable undue experimentive burden on one of ordinary skill in the art attempting to practice the invention in accordance with the scope of claim 1.
This is particularly true in view of the broad nature of the claims, the lack of predictability in the art, the lack of direction provided regarding polymers other than those mentioned in the examples, working examples directed to only three types of polymers (i.e. cellulose acetate, two 6FDA-based polyimides and PMMA derivatives), and the amount of experimentation required for all other polymers not addressed in the disclosure. For instance, one of ordinary skill in the art would be tasked with experimenting with other types of polymers (e.g. polysulfones, polyethersulfones, polyamides, polyolefins, etc.) as well as non 6FDA-based polyimides and 6FDA-based polyimides having different diamine portions to determine which do and do not meet the selectivity, permeability and solubility requirements imposed for polymers a1 and b1.
Claims 2-18 and 20 are likewise rejected due to their dependence from claims 1 and 19.
	The Examiner notes that this rejection could be overcome by limiting claims 1 and 19 to the types of polymers disclosed in the examples.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 4,919,865) in view of Japanese Patent Application Publication JP 2011-41938, as evidenced by the publication “Eastman Cellulose Acetate (CA-398-10)” (hereinafter “the Eastman publication”) and Combs et al. (US 2015/0361311 A1).

	With regard to claims 1 and 7-14, Nelson discloses a separation composite membrane comprising a porous support layer (substrate, see col. 6, lines 57-64) and a separation layer which is provided on the porous support layer and contains polymer a1 (cellulose acetate) and polymer b1 (poly(methyl methacrylate) (PMMA) or poly(methyl methacrylate-pentafluorophenyl methacrylate)) at the abstract, col. 4, lines 49-58, col. 5, lines 3-49, col. 6, lines 57-64 and col. 11, lines 10-20.
	With regard to polymer a1, Nelson discloses the cellulose acetate having a degree of acetylation of 2.0-2.9 at col. 3, lines 43-49. Therefore, Nelson is seen as encompassing cellulose acetate having a degree of acetylation of 2.2 or 2.4, corresponding to polymers P1-1 and P2-1 of the instant disclosure. Accordingly, Nelson is seen as encompassing polymer a1 having the recited properties.
	Furthermore, Nelson teaches the cellulose acetate being EastmanTM CA-398-10 cellulose acetate at col. 11, lines 10-20. The Eastman publication provides extrinsic evidence that CA-398-10 has an acetic acid content of about 55% and Combs et al. provided extrinsic evidence that cellulose acetate having an acetic acid content of about 55% has a degree of acetylation of about 2.4 at paragraph [0020]. Therefore Nelson is seen as disclosing a cellulose acetate corresponding to instant polymer P1-2 that satisfies the limitations imposed on polymer a1.
	With regard to polymer b1, Nelson discloses poly(methyl methacrylate) or poly(methyl methacrylate-pentafluorophenyl methacrylate). These are similar to instant polymers P2-1 to P2-3 and P2-5 but it is not clear if these polymers meet the recited limitations (see the discussion above regarding the 112(a) rejection). However, due to the similarities between the disclosed polymers and the example polymers disclosed in the instant specification, it appears as though the polymers of Nelson meet the recited limitations. This is especially true in the case of poly(methyl methacrylate-pentafluorophenyl methacrylate) since it is a fluorinated PMMA polymer having a very similar structure to instant polymers P2-1 to P2-3.
	Furthermore, JP ‘938 discloses using fluorinated PMMA polymers to provide enhanced carbon dioxide separation performance due to the presence of C-F polarization structures at the English language abstract, formulas  M-1, M-2 and M-8, and paragraphs [0001-[0002] and [0102]-[0113] of the English language machine translation.
	It would have been obvious to one of ordinary skill in the art to incorporate the fluorine groups of JP ‘938 into the PMMA polymer of Nelson to provide for enhanced carbon dioxide separation performance, as suggested by JP ‘938 at paragraphs [0001-[0002] and [0102]-[0113] of the English language machine translation.
	The Examiner notes that PMMA polymers of Nelson as modified by JP ‘938 will correspond to the instant polymers P2-1 to P2-3 and will exhibit the instantly recited properties.

	With regard to claim 2, it would have been obvious to one of ordinary skill in the art to provide a second separation layer comprising polymers a1 and b1 to provide improved separation performance, particularly in regard to selectivity, and to provide a second selective layer that seals any defects in the first selective layer. The Examiner especially notes that the phrase “containing” as used in claim 2 has been interpreted as being equivalent to comprising and allow for the presence of both polymer a1 and b1 in each layer.

	With regard to claim 3, Nelson discloses the separation layer being formed using a coating solution obtained by dissolving the polymers in a solvent at col. 5, line 50 to col. 6, line 23.

	With regard to claims 4-6, Nelson discloses the proportion of the two polymers being 10:90 to 90:10, 30:70 to 70:30 or about 50:50 at col. 6, lines 52-56.
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 15 and 16, Nelson discloses the separation composite membrane being used for gas separation at the abstract.
	With regard to the particular target gas, the Examiner notes that such a limitation is merely a recitation of a material to be worked on by the membrane and as such does not further limit the claimed structure of the device, The Examiner further notes that the membrane of Nelson as modified by JP ‘938 is inherently capable of performing the recited separation. See MPEP 2115.

	With regard to claims 17 and 18, Nelson as modified by JP ‘938 likewise discloses a separation membrane module and separator comprising the separation composite membrane. See Nelson at col. 9, line 55 to col. 10, line 5.

	With regard to claim 19, Nelson as modified by JP ‘938 likewise discloses the corresponding composition for forming the membrane, including a solvent. See Nelson at the abstract, col. 4, lines 49-58, col. 5, lines 3-49, col. 6, lines 57-64 and col. 11, lines 10-20.

	With regard to claim 20, Nelson as modified by JP ‘938 likewise discloses the corresponding method of producing the separation composite membrane including coating the porous support layer and drying. See Nelson at col. 8, lines 41-64.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
April 30, 2021